            Case 1:21-cv-02963-LTS Document 5 Filed 04/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RA TARHAKA,
                            Plaintiff,
                                                                        21-CV-2963 (LTS)
                     -against-
                                                                    ORDER OF DISMISSAL
EBAY; US POST OFFICE,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction, 28 U.S.C. § 1331. By order dated April 8, 2021, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set

forth in this order, the Court dismisses the action for lack of subject matter jurisdiction.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
            Case 1:21-cv-02963-LTS Document 5 Filed 04/19/21 Page 2 of 5




to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff brings his claims using the court’s general complaint form. He checks the box on

the form to invoke the Court’s federal question jurisdiction. In response to the question asking

which of his federal constitutional or federal statutory rights have been violated, Plaintiff lists 18

U.S.C. §§ 1341 and 1343, federal statutes criminalizing fraud by mail, wire, radio, or television.

        Plaintiff alleges that on May 29, 2020, he ordered a pair of shoes, presumably using the

eBay online marketplace. 1 When he “did not receive [the shoes] on the day that they were

delivered,” Plaintiff went to the United States Post Office on 110th Street in Manhattan to



        1
        Plaintiff also writes that he ordered the shoes on July 29, 2020. The specific date on
which he ordered the shoes is immaterial to the Court’s legal analysis.


                                                  2
             Case 1:21-cv-02963-LTS Document 5 Filed 04/19/21 Page 3 of 5




inquire. (ECF 2, at 5.) The clerk at the Post Office informed Plaintiff that there was no history of

the shoes being shipped. Plaintiff contacted the eBay resolution center within 30 days but

received no response.

         Plaintiff sues eBay and the United States Post Office. He seeks $70,000 in damages.

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of


                                                    3
           Case 1:21-cv-02963-LTS Document 5 Filed 04/19/21 Page 4 of 5




federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

       Here, Plaintiff invokes 18 U.S.C. §§ 1341 and 1343. But those statutes provide for

criminal penalties for fraud by mail, wire, radio, or television. And neither statute includes a

private right of action. See Official Publ'ns, Inc. v. Kable News Co., 884 F.2d 664, 667 (2d Cir.

1989) (“18 U.S.C. §§ 1341 and 1343 . . . do not provide a private right of action.”); Nath v.

Select Portfolio Servicing, Inc., 732 F. App’x 85, 87 (Mem) (2d Cir. 2018) (same). Plaintiff does

not identify any other federal statute under which his claims arise, and the Court is unable to

discern any basis for establishing federal question jurisdiction. Plaintiff therefore fails to

demonstrate that the Court has federal question jurisdiction over his claims.

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Plaintiff indicates in the complaint that he resides

in New York and he provides New York addresses for both Defendants. In any event, he fails to

allege facts suggesting that his claims satisfy the $75,000 jurisdictional amount. Plaintiff

therefore fails to demonstrate that the Court has diversity jurisdiction over his claims.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,




                                                   4
            Case 1:21-cv-02963-LTS Document 5 Filed 04/19/21 Page 5 of 5




657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  5
